DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed on 10/28/2020 has been received and considered by the examiner. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “serine protease”, and the claim also recites “proteinase K” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchler (Küchler A, Bleich JN, Sebastian B, Dittrich PS, Walde P. Stable and Simple Immobilization of Proteinase K Inside Glass Tubes and Microfluidic Channels. ACS Applied Materials & Interfaces. 2015 Nov;7(46):25970-25980. DOI: 10.1021/acsami.5b09301. PMID: 26536248.) in view of international patent publication WO2018090652A1 filed by Zhang et. al. published on 05/24/2018, hereby referred to as “Zhang”. 
Please note that the citations provided for Zhang refer to the translated copy attached to this office action. 

Regarding claim 1, Kuchler teaches a method for pretreatment of proteins in a sample comprising providing an enzyme-modified solid support with immobilized enzymes. Kuchler teaches a proteinase K enzyme immobilized within a solid glass micropipette (see entire document, including page 25977, paragraph 3.6.). Proteinase K is widely used for degrading proteinaceous impurities in the preparation of biological samples (page 25970, “Abstract”). Kuchler teaches flowing the fluid sample across the enzyme-modified solid support (page 25977, paragraph 3.6.). Kuchler also teaches digesting the proteins in the body fluid sample by the peptide cleavage action of the immobilized enzymes. Cleavage of the proteins was monitored by a fluorescent reaction (page 25978, paragraph 3.7.). 
Regarding claim 2, Kuchler teaches that the solid support is inert to the immobilized enzymes and the fluid sample. The analysis revealed high operational stability of proteinase K immobilized inside glass micropipettes (page 25973, paragraph 2.7.2). 
Regarding claim 3, Kuchler teaches that the solid support is a capillary. Specifically, a glass micropipette with a diameter of 1.6 mm (page 25977, figure 9), or a PDMS chip with meander channel geometry (page 25977, paragraph 3.7.). 
Regarding claim 4, Kuchler teaches that the immobilized enzymes is proteinase K (page 25970, “Introduction”).
Regarding claim 5, Kuchler teaches a step of controlling a temperature of the immobilized enzymes and the body fluid sample. The flow reactor was run at room temperature  while product formation was monitored (page 25977, paragraph 3.6.). 
Regarding claim 6, Kuchler teaches controlling a loading of the immobilized enzymes. The enzyme is loaded by applying the complex to the silicate surface. The micropipette is filled  with the enzyme conjugate solution and incubated (page 25977, paragraph 3.5.).
Regarding claim 7, Kuchler teaches controlling an incubation time of the body fluid sample over the immobilized enzymes. The reaction solution was applied to the system at a rate of 14 nL/min (page 25978, paragraph 3.7.).
However, regarding claim 1, Kuchler does not teach that the sample is a body fluid sample that, cf. claim 8, comprises serum, plasma, whole blood, urine, cerebrospinal fluid, saliva, interstitial fluid, or nasal fluids. Kuchler also does not teach that the body fluid sample is heated downstream of the enzyme reaction. 
Zhang teaches a method for pretreatment of undiluted body fluid samples from humans. The method removes high-abundance proteins to prepare the sample for downstream analysis (page 1, paragraph 0003). Specifically, a high-throughput body fluid protein sample pretreatment device comprising a silica gel particle material with a particle size of 10-30 μm, with a protease fixed on the surface of the material by covalent bonding, and the protease being trypsin (see entire document, including page 3, paragraph 0011).
Regarding claim 1, Zhang teaches that the sample used for their analysis is undiluted human plasma (page 6, paragraph 0027, cf. instant claim 8). Zhang also teaches the heating of the sample (page 2, paragraph 0009). 
Kuchler and Zhang are both directed to the use of immobilized proteinase enzymes to degrade and remove proteins from a solution. Kuchler suggest that the technology should be investigated for real applications such as for pretreating biological samples (page 25978, “Conclusion”). While Kuchler does not teach the use of human plasma as the sample, or the step of heating the sample, it would have been obvious for one of ordinary skill in the art to do so because Zhang successfully utilizes the aforementioned processes in an invention directed to using immobilized enzymes for the pretreatment and purification of bulk protein solutions. One of ordinary skill in the art would have had a reasonable expectation that treating human plasma à la Zhang using the proteinase K digestion system of Kuchler would have resulted in the purification of the sample for downstream uses. 
Therefore, claims 1-8 are rendered obvious by Kuchler in view of Zhang and are rejected under 35 USC § 103. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY whose telephone number is (571)272-1358. The examiner can normally be reached M- F, 8 am - 6 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH STEWART CAREY/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653